IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                         April 20, 2004 Session

      DAVID HODGE, ET AL. v. SHELLY RENAE CORNELISON, ET AL.

                 A Direct Appeal from the Chancery Court for Madison County
                    No. 59080     The Honorable Joe C. Morris, Chancellor



                      No. W2003-00962-COA-R3-CV - Filed August 12, 2004


        In boundary line dispute, owner of southern tract of real property (appellee) brought action
against adjacent land owner to the north (appellant) to quiet title and restrain appellant from alleged
offending use of disputed piece of property. Appellant filed counter-claim to quiet title and have
appellee ejected from property. Trial court decreed appellee lawful owner of disputed property,
relying upon evidence of three iron pins referenced in deed to appellee as the proper boundary
markers. We affirm.


     Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which DAVID R. FARMER ,
J. and HOLLY M. KIRBY , J., joined.

T. Holland McKinnie of Franklin for Appellants, Shelly Renae Cornelison and Christopher
Cornelison

John S. Little of Jackson for Appellees, David Hodge and Cindy Hodge

                                                   OPINION

       This case involves a boundary line dispute between real property owners in Madison County,
Tennessee. In 1972, Joe and Alvana Broom were the owners of a 252 acre tract of real property
located on Liberty Claybrook Road in Madison County. By deed dated May 8, 1972, Linda Jane
Broom1 conveyed to John Washburn, and his wife, Regina Washburn, a parcel of land located in the
southern region of the Broom tract, described as follows:




        1
           Linda Jane Broom’s relation to Joe and Alvana Broom is not specified in the record; however, there is no
dispute that she had proper authority to transfer the pertinent tracts of land.
               BEGINNING at an iron pin in the western margin right-of-way
               Liberty-Claybrook Road, said point being southeast corner of Joe L.
               Broom tract; runs thence west a distance of 318 feet to an iron pin;
               runs thence south with boundary of George Curtis tract, a distance of
               600 feet to an iron pin on the western margin of Liberty-Claybrook
               Road; runs thence with the western margin of said road following a
               curve to the northeast a distance of 780 feet more or less to the point
               of beginning, and containing two (2) acres more or less.

This parcel shall be hereinafter referred to as the southern tract.

       On May 13, 1972, Linda Jane Broom conveyed by deed to Robert Aspell, a parcel of land
from the Broom tract described as follows:

               BEGINNING at an iron pin in the western margin of right-of-way of
               the Liberty Claybrook Road, said point being the northeast corner of
               [John E.] Washburn tract; runs thence 318 feet to an iron pin; runs
               thence north a distance of 310 feet to an iron pin; runs thence east a
               distance of 328 feet to an iron pin; runs thence south following the
               Liberty Claybrook Road a distance of 310 feet to the point of
               beginning, said tract containing two (2) acres, more or less.

This parcel shall be hereinafter referred to as the northern tract.

         Robert Aspell died on September 29, 1975, devising his interest in the northern tract by will
to Catherine Karp and Margaret Morris. Catherine Karp and Margaret Morris eventually transferred
their interests in this property by deed to Ronald S. Kessler and his wife, Sharon Bryant Kessler. By
deed dated March 15, 1977, Sharon Bryant Kessler transferred her undivided interest in the northern
tract to Rufert Wayne Rogers (“Rufert Rogers”) and his wife, Linda Rogers. The description in the
Kessler to Rogers deed is identical to that of the Broom to Aspell deed.


         In April 1995, John Washburn transferred his interest in the southern tract to the appellees,
David and Cindy Hodge (“the Hodge’s” or “Appellees”). The deed, dated April 6, 1995, erroneously
stated that the southern tract ran from the western margin of Liberty Claybrook Road “following a
curve to the northeast a distance of 880 feet more or less....” (emphasis added). The parties
stipulated that the deed description should read “780 feet more or less.” The Washburn to Hodge
deed description of the property is identical to the description listed in the Broom to Washburn deed
in all other respects.


       On September 24, 2001, Rufert and Linda Rogers signed a deed conveying their interests in
the northern property to their daughter, appellant Shelly Renae Cornelison, and her husband,


                                                  -2-
Christopher Cornelison (“the Cornelison’s” or “Appellants”). The description in the deed from the
Rogers’s to the Cornelison’s is identical to the description contained in the deed from Broom to
Aspell.

        The properties owned by the parties in this matter adjoin at the northern boundary of the
Hodge’s property and the southern boundary of the Cornelison’s tract. The sole dispute involves a
pie-shaped wedge of property consisting of approximately one-third of an acre of land, located at or
near the parties’ respective northern and southern boundary lines. The parties specifically dispute
the proper location or starting point for the northeast corner of the Hodge’s property. Both parties
claim right of ownership to the disputed property.


         On October 10, 2001, the Hodge’s filed a complaint against Rufert and Linda Rogers to quiet
title in the disputed tract of land, and for the ejectment of the Rogers from the land. Appellees’
complaint prays, inter alia, that the court order Rufert and Linda Rogers to remove, at their own
expense, “any and all fixtures which they have erected or caused to be erected upon the subject
property in full or partial state of construction,” and to pay to the Hodge’s full damages for any
waste, damage, or injury to property caused by the Rogers.

        This same day, the Hodge’s filed a motion for a temporary restraining order against Rufert
and Linda Rogers to enjoin the Rogers “and their agents or employees from erecting improvements
altering the character of [the] land, or the performance of any work upon a tract of land which
Defendants are attempting to possess and appropriate for their own use and trespass upon.” The
court granted the Hodge’s motion and, by agreed order entered October 29, 2001, the temporary
restraining order was extended “indefinitely pending further orders” of the trial court.

       On October 29, 2001, an agreed order was entered substituting Christopher and Shelly Renae
Cornelison as party defendants. The parties agreed that the existing temporary restraining order was
binding as to the newly substituted party defendants.

        The Cornelison’s filed an answer and counter-claim on November 5, 2001, seeking dismissal
of the Hodge’s complaint. Appellants’ counter-claim to quiet title to the disputed property states in
pertinent part:

                       The Counter-Plaintiffs allege that any claims which Counter-
               Defendants may make as to the above described premises of the
               Counter-Plaintiffs are invalid and of no force and effect and that all
               such claims have been extinguished and barred by delivery of the
               aforementioned deeds to the Counter-Plaintiffs or in the alternative,
               by acts of a continuing nature which have continued for a period in
               excess of that required by statute for the vesting of title by adverse
               possession and the Counter-Plaintiffs are seized and possessed of said



                                                -3-
              premises free of, and wholly discharged from, any and every such
              claim.

                      The Counter-Defendants have encroached or otherwise
              trespassed upon the property of the Counter-Plaintiffs, and should be
              permanently enjoined from such encroachment or trespass in the
              future.

         A non-jury trial on the Hodge’s complaint and the Cornelison’s answer and counter-claim
was held on January 27, 2003. David Hall testified as an expert witness at the hearing on the
Hodge’s behalf. Hall is a licensed land surveyor who was retained by David Hodge to perform a
survey of the lot referenced as the southern tract. James Akin, a licensed engineer and surveyor,
testified as an expert witness for the appellants.

       The trial court’s “Findings of Fact and Conclusions of Law” from the January 27, 2003
hearing were filed on March 5, 2003, and provides in pertinent part as follows:

              A. Findings of Fact

                      1. This matter involves a property line dispute over the
              appropriate delineation of the southern boundary of the Cornelison
              property and the northern boundary of the Hodge property. The area
              in dispute consists of [a] “pie” or wedge shaped area of land.

                     2. Both the Cornelison’s and Hodge tracts of land were
              divided from a single larger tract owned by Linda Jane Broom.

                     3. Hodge’s predecessor in interest, John and Regina
              Washburn, received their tract of land first in time over Cornelison’s
              predecessor in interest. The Cornelison deed and all deeds for his
              predecessor in interest reference the Washburn/Hodge property.

                     4. At the time Broom conveyed to John Washburn, (Hodge’s
              predecessor in interest), iron pins were located in the northeast corner,
              northwest corner, and southern tip of this tract of land.

                      5. The iron pins were called for in the deed of Broom to
              Washburn. The iron pin in the northeast corner of this property is the
              reference or starting point for the deeds for both tracts of land. For
              the deed to Cornelison’s first predecessor in interest, and in each deed
              thereafter including Cornelison’s, the deeds specifically refer to an
              “iron pin ... said point being the northeast corner of J.E. Washburn
              tract.”


                                                -4-
        6. John Washburn and his wife, Regina Washburn, held title
to this property from May 8, 1972 until April 6, 1995 when they
transferred the property to David Hodge.

       7. During this time, John Washburn did not move the iron
pins which delineated the boundaries of their property based upon the
deed received from the Brooms.

******************************************************

         9. David Hodge did not move the iron pins which he noticed
at the time of his purchase of this property.

      10. The iron pins which David Hodge saw appeared to be old,
and were consistent with one another.

       11. At the time of Hodge’s purchase of the property, James
Akin performed what, he called, a “mortgage survey.”

       12. When Akin’s performed the “mortgage survey” in 1995,
he noticed the iron pins as described by John Washburn and David
Hodge.

        13. At that time, Akin noticed that these iron pins were old
and consistent with one another, which led him to believe, from a
surveyor’s standpoint that the iron pins were set by the same person
in order to delineate a boundary. Additionally, based on a review of
the deeds, iron pins delineated property lines to other adjacent
property divided out of the Broom property.

       14. When James Akin performed the “mortgage survey” for
David Hodge, James Akin did not find any encumbrances nor did he
note any inconsistencies regarding the property lines.

*****************************************************
        16. David Hodge first became aware of any issue in reference
to the boundary on the northern part of his property when
Cornelison’s predecessor in interest, R.W. Rogers, came to Hodge
and alleged that the southern boundary to the Cornelison property was
south of a tree and fence line which is generally consistent with the
iron pins described by Hodge, Washburn, and Akin.



                                 -5-
         17. Although the fence line that runs between the northeast
and northwest pins of the Hodge property is somewhat south of a
direct line from between those two pins, Hodge had always treated
the fence line and old tree line as the property line between the two
tracts of land.

       18. Likewise, Hodge’s predecessor in interest, John
Washburn, had always treated this old fence line and tree line as the
property line despite the fact that it was slightly south of the above
described pins.

       19. Washburn cared for and maintained all property north to
the old fence line/tree line which included maintaining a well,
mowing, and weeding. Washburn also put a dog pen in this area.

       20. On the date of the purchase of the property forward,
Hodge and his wife cared for this same area which included mowing,
poisoning, construction of a sitting area, caring for trees, removing
brush, planting a flower garden, maintaining a well, caring for
frontage, and tending of grapevines.

        21. From the time of his receipt of the property ... Rogers ...
cared for land south of the old fence line/tree line....

         22. The area in conflict in this property line dispute is a pie-
shaped area with the primary point of controversy being the
appropriate location of the northeast [corner] of the Hodge property.
James Akin and David Hall both testified that the nature of the
conflict from a surveying standpoint would be considered a “deed
overlap.” This is a situation [where] there is not enough property to
satisfy the deeds for the two adjacent tracts of land.

         23. David Hall and James Akin testified that the iron pins
located on the property were of the same type, age, appearance, depth,
and were entirely consistent with one another. According to David
Hall’s testimony, the locations of the iron pins were generally
consistent with an old fence line/tree line on the Hodge northern
boundary and the Cornelison southern boundary. Hall further
testified that when comparing the fence and tree line with the area in
dispute, the old fence/tree line was more consistent with the deed
calls than with the area claimed by Cornelison.

******************************************************


                                  -6-
        25. Akin stated that circumstances in which there is a deed
overlap and insufficient property to set aside both deeds according to
the legal description, from a surveying standpoint, it is important to
take all evidence possible to make a reasonable judgment as to the
intent of the original conveyances in the deeds. This evidence would
include tree line/fence line, fence posts, iron pins, what the
landowners say, and the length of time the iron pins are in existence.

        26. Akin formed his opinions as to the property line by using
a fence post in the northwest corner of the Cornelison property on the
basis that a fence post is more reliable and less likely to be moved
than an iron pin. David Hall disagreed with this from a surveyor’s
standpoint. He stated that an iron pin is just as reliable as a fence
post.

B. Conclusions of law
        1. It is a well established principle in the State of Tennessee
that the intent of the parties who originally conveyed the property is
controlling. [(citations omitted)].

******************************************************

        4. Where there is a conflict, an older grant [or] deed would
prevail over a younger grant or deed. Hitchcock v. Southern Iron
and Timber, 38 S.W. 588 (Tenn. Ct. App. 1896).

        5. In determining a disputed boundary, a court must first look
to natural objects or landmarks, next artificial monuments or marks,
then to boundary lines of adjacent landowners, and then the courses
and distances. Thornburg v. Chase, 606 S.W.2d 672 (Tenn. Ct. App.
1980).

     6. In this case neither tract of property is bounded by a natural
monument or marker.

       7. Further, Cornelison’s expert, Akin, testified that there is a
problem with either one or both of the two deeds but that he could not
determine which deed contained the problem.

        8. Both experts testified that although no fence lines were
called for in either deeds for the two tracts of property and although
no fence lines were called for in any other adjacent properties, fence



                                 -7-
lines were generally consistent with all transfers of property on
adjacent tracts of land that came out of the Broom property.

        9. For the area in dispute between the two tracts in question,
the predecessors of the present parties have acquiesced the fence
line/tree line as a boundary line.

        10. There is clear proof that iron pins as called for in the deed
of Hodge were located on the property at the time of the transfer of
his property to Hodge’s predecessor [in] interest, Washburn. These
iron pins were also noticed by [Akin], when he performed a mortgage
survey on the property in question in 1995. They were also seen by
Cornelison’s predecessor in interest, Rufert Rogers and by Hodge’s
predecessor in interest, John Washburn.

******************************************************

        12. In this case, the existence of the iron pin [that] was called
for in the Broom to Washburn and Washburn to Hodge deed is a
sufficient marker for which this court can rely in delineating the
boundaries. The fact that these iron pins are generally consistent with
an old fence and tree line is further evidence that the original intent
of the parties was for the old fence or tree line to be the boundary of
the property between these two tracts of land. Further, over the
course of the years, acquiescence of the predecessors in interest to the
existence of the old fence and tree line as the boundary line is further
evidence of the intent of the parties. In other transfers from the same
original tract to adjacent properties to those at issue, iron pins were
called for and were consistent with old tree/fence lines. This is
further evidence that the original intent of the parties conveying this
property was for the iron pins consistent with the tree/fence line to
mark the boundary.

         13. The predecessor in interest of the Hodge property was
first in time and in rights over Cornelison’s predecessor in interest.
The original deed to Cornelison’s predecessors in interest even
references the iron pin on John Washburn’s tract of land.

        Wherefore, the Court hereby concludes that the iron pins
originally existing at the northeast corner of the Hodge property
which was removed by R.W. Rogers, should be replaced in its
position according to the survey of David Hall.



                                  -8-
                        Further, the claim of the property by Cornelison, results in an
                 encroachment in the land occupied for numerous years by Hodge and
                 Hodge’s predecessors in interest and on which Hodge’s well exists.
                 Both deeds should be reformed to reflect such boundaries and
                 properly recorded.

        In a final judgment entered April 8, 2003, the trial court adopted by reference the above-
quoted findings of fact and conclusions of law, and decreed the Hodge’s “the lawful owners of the
tract of land in dispute.” The Cornelison’s filed a timely notice of appeal of the court’s final
judgment, and present for review the consolidated issue of whether the trial court erred in decreeing
the Hodge’s the lawful owners of the disputed tract of land.

        Since this case was tried by the court sitting without a jury, we review the case de novo upon
the record with a presumption of correctness of the findings of fact by the trial court. Unless the
evidence preponderates against the findings, we must affirm, absent error of law. See Tenn. R. App.
P. 13(d).

        It is acknowledged by both parties that resolution of the dispute in this matter hinges upon
identification of the northeast corner point of the Hodge property. The trial court determined, inter
alia, that the “existence of the iron pin [in the northeast corner that] was called for in the Broom to
Washburn and Washburn to Hodge deed is a sufficient marker for which this court can rely in
delineating the boundaries....” The Cornelison’s argue that the proper property marker or starting
point is located approximately 104 feet south of the iron pin marking the northeast corner of the
disputed area.

       In Quarles v. Arthur, 231 S.W.2d 589 (Tenn. Ct. App. 1950), the Eastern Section of this
Court stated:

                         It is the duty of the court to construe a deed, if possible, to
                 give effect to its several parts and avoid rejecting any of its
                 provisions, the presumption being that the parties intended every part
                 of the deed to have some meaning....

                         It is clear from an analysis of the cases in this State dealing
                 with the construction of deeds that the overriding purpose of all rules
                 of construction is the ascertainment of the intention of the parties. In
                 arriving at the intention the prime rule is that the meaning and
                 intention will be gathered, if possible, from the instrument considered
                 as a whole without regard to formed divisions or parts.

Id. at 590-91.

The Middle Section of this Court recently noted:


                                                   -9-
                The rules governing the interpretation of deeds are well-settled and
                are designed to enable the courts to ascertain the intention of the
                parties to the deed. Collins v. Smithson, 585 S.W.2d 598, 603 (Tenn.
                1979); Barber v. Westmoreland, 601 S.W.2d 712, 714 (Tenn. Ct.
                App. 1980). The courts should first seek the parties’ intention by
                examining the words in the deed, Hutchison v. Board, 194 Tenn.
223, 227-28, 250 S.W.2d 82, 84 (1952), and by considering these
                words in the context of the deed as a whole. Collins, 585 S.W.2d at
                603; Barber, 601 S.W.2d at 714; Quarles v. Arthur, 33 Tenn. App.
291, 295, 231 S.W.2d 589, 590 (1950).

Mitchell v. Chance, No. M2002-01239-COA-R3-CV, 2004 WL 792067, at *3 (Tenn. Ct. App. Apr.
12, 2004) (Slip Copy).

         The deeds from Broom to Aspell, Karp and Morris to Kessler, Washburn to the Hodge’s,
Kessler to Rogers, and Rogers to the Cornelison’s, all identify the beginning point and the dividing
boundary line for the northern and southern tracts as “an iron pin in the western margin of the right-
of-way of the Liberty Claybrook Road, said point being the northeast corner of the [Washburn or
Hodge] tract; runs thence west 318 feet to an iron pin....” John Washburn and David Hodge both
testified that three iron pins were in place marking the northeast, northwest, and southern tips of the
southern tract at the time of their respective purchases. Appellee’s expert, David Hall noted that the
iron pins were in place at the time of his survey of the property, and further testified that the location
of the pins was consistent with the specifications of the Broom to Washburn and Washburn to Hodge
deeds. David Hall acknowledged that his measurements of the southern tract varied slightly from
the distances called for in the deeds, stating:

                Q. When you did the measurements [of Tract 1] were there some
                discrepancies as far as the lengths and measurements as they were
                called for in the deed?

                A. Yes.

                Q. Was there anything significant, in your mind, that you would find
                out of the ordinary in dealing with an old deed like this?

                A. Not terribly. The dimensions were off some, but that’s not
                unusual.

                Q. From a general standpoint, what you found out there on the pins
                that were there, from a general standpoint, was that consistent with
                the deed to Mr. Hodge’s and Mr. Washburn’s property?




                                                  -10-
               A. Pretty much, pretty much. The dimensions were off, like I say,
               but not terribly bad, 25 feet or so on the road frontage, the best I
               remember.

               ******************************************************

               Q. From a general standpoint, was that fence/tree line more
               consistent with the line that you found that went from iron pipe –
               from old pipe to old iron pipe?

               A. Yes, it was in line.

               Q. From a surveyor’s background and from having done, I guess,
               countless numbers of surveys over the course of the years, is that
               something that is important to you from the standpoint of trying to
               figure out the intent of the original deeds?

               A. Yes, it’s evidence.

               Q. If you compared the deed calls with the physical attributes that are
               out there – and when I’m talking about physical attributes, of course
               I’m talking about fence lines and tree lines. If you compared the deed
               calls with the physical attributes that are existing on that property, did
               it match up?

               A. Within reason. Not exactly, but reasonably.

James Akin further testified that the three iron pins were in place when he conducted a mortgage
survey of the southern tract for the Hodge’s in 1995.


         The plain language of the Washburn to Hodge deed references three iron pins as the boundary
points for the southern tract, and specifically identifies the northern boundary line of the property
as an east to west line running from the iron pin in the northeast corner to the iron pin in the
northwest corner. The testimony in the record indicates that these pins were in place when John
Washburn purchased the southern tract in 1972, and were still in place when the property was
transferred to the Hodge’s in 1995. We affirm the trial court’s finding that “the existence of the iron
pin [in the northeast corner of the Hodge property that] was called for in the Broom to Washburn and
Washburn to Hodge deed is a sufficient marker for which this court can rely in delineating the
boundaries.”




                                                 -11-
        We briefly address an allegation made by Rufert Rogers during his testimony at the January
27, 2003 hearing that John Washburn admitted to moving the northeast corner pin to the location
recognized as proper by the trial court. Washburn denied moving the pin, and the trial court
concluded that “John Washburn did not move the iron pins which delineated the boundaries of their
property based upon the deed received from the Brooms.” When the resolution of the issues in a
case depends upon the truthfulness of witnesses, the trial judge who has the opportunity to observe
the witnesses in their manner and demeanor while testifying is in a far better position than this Court
to decide those issues. See McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker
v. Whitaker, 957 S.W.2d 834, 837 (Tenn. Ct. App. 1997). The weight, faith, and credit to be given
to any witness’s testimony lies in the first instance with the trier of fact, and the credibility accorded
will be given great weight by the appellate court. See id.; In re Estate of Walton v. Young, 950
S.W.2d 956, 959 (Tenn. 1997). It is evident that the trial court credited John Washburn’s testimony,
and we find no evidence in the record to preponderate against such a finding.

         The trial court’s conclusion that the iron pin located in the northeast corner of the southern
tract is the proper starting point for delineating the boundary lines is further supported by evidence
that both the Cornelison’s and the Rogers’s acquiesced to John Washburn’s and the Hodge’s use of
the disputed wedge of land. The evidence in the record indicates that John Washburn and the
Hodge’s maintained the area south of the tree line/fence line, and treated the property as their own.
John Washburn testified that he mowed the grass and maintained the land up to tree line/fence line,
and noted that he placed a well in the disputed area. John Washburn further testified that Rufert
Rogers approached him on one occasion to ask his permission to work on the fence in the tree line.

        David Hodge testified that he has mowed and maintained the land to the south of the tree
line/fence line since his purchase of the southern tract in 1995, and noted that he and his wife have
erected several improvements in the disputed area, including a flower garden, birch tree, and a deck
underneath a group of oak trees.


        Rufert Rogers acknowledged that John Washburn and David Hodge maintained the land to
the immediate south of the tree line/fence line, and testified that he was aware of a dispute regarding
the precise placement of the boundary line dividing the northern and southern tracts in 1977. Despite
knowledge of the existing dispute, Rufert Rogers testified that he had no reason to take John
Washburn or the Hodge’s to court. We note, further, that Christopher Cornelison testified that the
Hodge’s maintained or took care of “everything that was up to and south of” the tree line/fence line.
From our review of the record, it is apparent that Rufert Rogers, despite testimony to the contrary,
treated the tree line/fence line as the southern boundary of his property. Moreover, it is evident that
the Cornelison’s made no attempt to maintain the property to the south of the tree line/fence line and,
in spite of their knowledge of the disagreements surrounding the boundary line, made no attempts
to eject or prohibit the Hodge’s from use of the disputed area.

      We are further unpersuaded by the Cornelison’s argument that the fence post located at the
northwest corner of the northern tract, and not the iron pin at the northeast corner of the southern


                                                  -12-
tract, is the “most reliable evidence for determining the boundaries....” The corner fence post is not
referenced in the deed from Rufert Rogers to the Cornelison’s, nor in any of the preceding deeds to
the northern tract.

         We address, finally, the Cornelison’s assertion that the trial court erred in finding that “the
original intent of the parties was for the old fence or tree line to be the boundary of the property
between these two tracts of land.” Although none of the deeds included in the record on appeal
reference the tree line/fence line as an intended boundary line between the southern and northern
tracts, there is testimony in the record to support the trial court’s conclusion that the iron pins are
“generally consistent” with the tree line/fence line. In his testimony at the hearing, David Hall
acknowledged that the deed calls and the tree line/fence line did not exactly “match up,” but noted
that the tree line/fence line was “reasonably” consistent with “the line that [he] found that went”
from the iron pin at the northeast corner of the southern tract to the iron pin at the northwest corner
of the southern tract. Regardless, we note that the trial court’s final judgment states only that “[t]he
original pin used as the reference point for the northeast boundary of the Hodge property shall be
replaced in the position designated in the survey of David Hall and the deeds to both tracts of land
shall be reformed as necessary to conform with the survey of David Hall.”2 We do not interpret the
trial court’s order to establish the tree line/fence line as the accepted boundary line between the
northern and southern tracts; rather, we construe the court’s final judgment to provide the limited
holding that the “original” location of the iron pin in the northeast corner of the southern tract marks
the appropriate beginning point for delineating the boundary line between the southern boundary of
the northern tract and the northern boundary of the southern tract.

        We affirm the trial court’s final judgment entered April 8, 2003. Costs of this appeal are
assessed against the appellants, Shelly Renae Cornelison and Christopher Cornelison, and their
surety.




                                                        __________________________________________
                                                        W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




       2
           The location of the tree line/fence line is not explicitly indicated on or by David Hall’s survey.

                                                          -13-